PER CURIAM.
Upon consideration of the suggestion of Mr. Charles A. Christin, counsel for appellant, that the appeals herein may be dismissed, and it appearing from the files of this Court that appellant has failed to file his opening brief herein and the time to file same pursuant to rule has long since expired, and by direction of the Court, it is ordered that the appeal in this cause be dismissed for failure of appellant to prosecute appeals herein, that a decree of dismissal be filed and entered accordingly and that the mandate of this Court in this cause issue forthwith.